DETAILED ACTION
The following non-final Office action is in response to Applicant’s submission received on 05/13/2021 for request for continued examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2021 has been considered by the examiner.

Status of the Claims
Claims 1 and 8 were amended in Applicant’s response.  Claims 14-17 were newly added.  Claims 1-17 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2021 has been entered.

Response to Arguments/Amendments
Applicant’s arguments with respect to the rejection of claims 1-13 are moot in view of the new grounds of rejection set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Field-Darragh et al. US 2014/0279294 A1 (hereinafter “Field-Darragh”) in view of Jayaprakash et al US 2009/0309734 A1 (hereinafter “Jayaprakash”) in further view of Wirola US 2014/0335894 A1 (hereinafter “Wirola”).

Regarding claim 1, Field-Darragh discloses a system for managing an industrial workflow comprising: 
a plurality of asset tags, each asset tag of the plurality of asset tags associated with a corresponding asset of a group of assets (0057-0059); 
a plurality of reader nodes for distribution in an industrial environment, each reader node of the plurality of reader nodes comprising (0057-0059): 
at least one Bluetooth Low Energy (BLE) radio configured to receive data from a corresponding set of devices including a plurality of peripheral devices and any of the plurality of asset tags within a communication range of that reader node (0057-0059, 0166, Fig. 2 and 3), and 
a communications manager in communication with the at least one BLE (0057-0059, 0166, Fig. 2 and 3); and
a cloud server configured to be in communication with the communications managers of the plurality of reader nodes and comprising (0055, 0143, 0144, Field-Darragh specifies that the fulfillment server can be operated in cloud-computing architecture): 
a location services module configured to determine locations for the group of assets based on known locations of a set of reader nodes of the plurality of reader nodes and based on data received from at least one BLE radio of at least one reader node of the plurality of reader nodes via the associated communications manager, wherein the data received is from the corresponding set of devices within the 0157, 0167, 0173 – tag is associated with location information); 
a process and workflow editor configured to enable a user to edit a process flow and rules library [about] how different types of assets are expected to move through a facility and [about] actions to take based on determined movements of the different types of assets in order to generate a user defined process and workflow plan for the group of assets (0071, 0103, 0111, 0189, 0194; 0280 – construct rules to look at data collected in movement profile; Tables 1-3 “rules” applied to location and movement trigger events associated with items with tags are shown as well as corresponding actions; 0291 – can choose to implement a different rule for certain items); and 
a real-time computer engine configured to interpret the user defined process and workflow plan and to generate a sequence of events for at least one asset of the group of assets and to determine whether a trigger event has occurred based in part on one or more determined locations of the group of assets and data associated with any peripheral devices at one or more of the determined locations of the group of assets (0058, 0097, 0161, 0166, 0226, 0236, 0270, 0279; 0083-0090, 0100 over time generate a movement profile; 0203-0205, Tables 1-3 and paragraph preceding Table 3 – “rules” applied to location and movement trigger events associated with items with tags are shown as well as corresponding actions…some of those events indicate asset is moving undesirably or unexpectedly). 
While Field-Darragh discloses with respect to tagged items constructing rules to look at data collected in movement profiles of the items (0280) and choosing certain Jayaprakash, in analogous art of monitoring tagged asset movements using certain rules (Abstract), more explicitly teaches a user enabled to define the expected movement and to define the actions to take based on determined movements.   Jayaprakash teaches a system configured to receive and generate rules and parameters entered by an administrator via graphical user interface specifying rules and parameters and actions about authorized tagged asset movement (0051, 0052, 0066-0068, Fig. 4).  For example, Jayaprakash teaches “a rule for a particular system can specify that a particular asset can be located in a certain zone at a particular time of day but not in that same zone at another time of day. A rule can also express limits as to the number of tags that can simultaneously occupy a zone or other region.” (0066).  Jayaprakash also teaches the action of generating and sending a violation signal when appropriate as part of the executing of the rules (0019, 0051, 0052).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Field-Darragh’s disclosed rules and actions for tagged asset movement to further include explicitly enabling users to define the rules and actions via graphical user interface as taught by Jayaprakash.  The teaching/motivation as suggested by Jayaprakash is that different rules and actions are applicable to different types of assets.  Therefore, the flexibility in being able to adjust rules to specific assets is an advantage.
Field-Darragh in view of Jayaprakash fails to teach the newly amended feature of a real-time track and trace module configured to determine a deviation between a Abstract).  Wirloa further teaches use of the invention as part of an indoor map in which a defined travel path is planned and real time data that consists of deviations from the predefined route can be obtained from various sensors along the route (0071, 0069).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Field-Darragh’s in view of Jayaprakash disclosed rules and actions for tagged asset movement to further include a real-time track and trace of an assets path compared to a defined travel path as taught by Wirola because it provides useful information on deviations so that they can be quickly tracked and corrected.

Regarding claim 2, Field-Darragh in view of Jayaprakash and Wirola as shown above teaches the elements of claim 1 from which claim 2 depends.  Field-Darragh further discloses wherein a trigger event comprises a temperature crossing a threshold, a temperature out of range, a weight crossing a threshold, a temperature duration, a light level, a motion, an orientation from a gyroscope, a pressure crossing a threshold, a sensed current from a current transmitter, a relay output from a contact sensor, an inventory level, an asset dwell time, an asset shock, or an asset moving in a way that is not allowed (0084, 0104, 0160, 0166, 0185, 0202, 0267; Field-Darragh teaches the use of gyroscopes, temperature weight, inventory levels and more as a trigger; 0203-0205, Tables 1-3 and paragraph preceding Table 3 – “rules” applied to location and movement trigger events of items with tags…some of those events indicate asset is moving undesirably or unexpectedly and triggers the confidence score of the item to be adjusted by decreasing the score (an example of a corresponding action of generating metrics) (see Tables 1-3, 0204, paragraph before Table 3, 0279) and further triggers a fulfillment decision (0060, 0071, 0073, 0074) and associated notifications (such as assignments 0074, 0075, 0079) and in another case triggers an alert (an example of a corresponding action of generating an alert) (Table 3 – item exits through exterior door); location/event information for item with tag triggers initiating a business process e.g., item in a location longer than a predetermined period of time results in a person being dispatched to retrieve the item and place it in another location (an example of a corresponding action of rerouting an asset) (see 0274); also see 0182, 0201). 

Regarding claim 3, Field-Darragh in view of Jayaprakash and Wirola as shown above teaches the elements of claim 1 from which claim 3 depends.  Field-Darragh further discloses wherein the real-time compute engine is further configured to initiate a corresponding action when a trigger event is identified (0058, 0095, 0161, 0166, 0226, 0236, 0270, 0274, 0279; Field-Darragh teaches making decisions based on real-time movements; 0203-0205, Tables 1-3 and paragraph preceding Table 3 – “rules” applied to location and movement trigger events associated with items with tags are shown as well as corresponding actions). 

Regarding claim 4, Field-Darragh in view of Jayaprakash and Wirola as shown above teaches the elements of claim 3 from which claim 4 depends.  Field-Darragh further discloses wherein a corresponding action comprises one or more of: generating an in-app alert, saving data from at least one of the plurality of peripheral devices to a database, saving the sequence of events to the database, generating metrics on the data communicated from one or more BLE radios, generating metrics on the sequence of events, generating an alert, sending an e-mail message, sending a text message, blinking an affected tag, activating an alarm, rerouting an asset, initiating replenishment of a material, or initiating a line stoppage (0203-0205, Tables 1-3 and paragraph preceding Table 3 – “rules” applied to location and movement trigger events of items with tags…some of those events indicate asset is moving undesirably or unexpectedly and triggers the confidence score of the item to be adjusted by decreasing the score (an example of a corresponding action of generating metrics) (see Tables 1-3, 0204, paragraph before Table 3, 0279) and further triggers a fulfillment decision (0060, 0071, 0073, 0074) and associated notifications (such as assignments 0074, 0075, 0079) and in another case triggers an alert (an example of a corresponding action of generating an alert) (Table 3 – item exits through exterior door); location/event information for item with tag triggers initiating a business process e.g., item in a location longer than a predetermined period of time results in a person being dispatched to retrieve the item and place it in another location (an example of a corresponding action of rerouting an asset) (see 0274); also see 0182, 0201). 

Regarding claim 5, Field-Darragh in view of Jayaprakash and Wirola as shown above teaches the elements of claim 1 from which claim 5 depends.  Field-Darragh further discloses wherein the real-time compute engine comprises a business insight module configured to analyze the sequence of events and data from at least one of the plurality of peripheral devices to derive a business insight, wherein the business insight comprises a statistic regarding an asset or a given location, an asset count at a given location, a comparison between current and historic inventory levels at a given site, a comparison between a current asset level and a historic asset level, an asset level at a given supplier, a statistic for a category of assets, or a parameter associated with an asset (0070, 0083-0093; Field-Darragh teaches business insight into inventory levels as well as customer browsing and shopping metrics and analytics). 

Regarding claim 6, Field-Darragh in view of Jayaprakash and Wirola as shown above teaches the elements of claim 1 from which claim 6 depends.  Field-Darragh further discloses wherein a peripheral device of the plurality of peripheral devices comprises a sensor, a human wearable device, a bar code device or an alarm (0057-0059, 0166, 0168, Fig. 2 and 3). 

Regarding claim 7, Field-Darragh in view of Jayaprakash and Wirola as shown above teaches the elements of claim 1 from which claim 7 depends.  Field-Darragh further discloses wherein the sequence of events comprises an entry to an area of interest, an exit from an area of interest, a hand-off between areas of interest, a physical state transition, a boundary event, a visit event, a location state, a deviation from an Tables 1-3 show movements, locations; 0083-0090, 0100 over time generate a movement profile; 0058, 0095, 0161, 0166, 0226, 0238, 0270, 0279). 

Regarding claim 8, Field-Darragh discloses a method for managing a work flow based on a real time location determination of at least one asset tag, comprising: 
providing a plurality of asset tags, each asset tag of the plurality of asset tags associated with a corresponding asset of a group of assets (0057 tags associated with items of merchandise including a bundle or group of items; also see 0058, 0059);
providing a plurality of reader nodes for distribution throughout an industrial environment, each reader node of the plurality of reader nodes configured to communicate with a plurality of peripheral devices and a plurality of asset tags within a communication range of that reader node (0058 tag detected by one or more receiving elements…warehouse, wireless communication…devices capable of receiving data from tags; client devices as peripheral devices see 0125 capable of sending and receiving messages, 0128 act as an end user computing node or data access device, 0160 employ temperature interface, accelerometer, 0166, 0168, Fig. 3; also see 0057, 0059, Fig. 2-4); 
communicating data via the plurality of reader nodes regarding at least one of the plurality of asset tags and data regarding at least one of the plurality of peripheral devices to a location processing engine that is located on a server that is remote from the at least one of the plurality of reader nodes (0058 tag detected by one or more receiving elements…warehouse, wireless communication…devices capable of receiving data from tags; client devices as peripheral devices see 0125 capable of sending and receiving messages, 0128 act as an end user computing node or data access device, 0160 employ temperature interface, accelerometer, 0166, 0168, Fig. 3; 0035 server; also see 0057, 0059, Fig. 2-4); 
determining, by the location processing engine, corresponding locations of the at least one asset tag at a plurality of times (0057-0059 items, tags and locations; 0073 item having a tag is determined to be located at a particular location; 0083-0090, 0100 over time generate a movement profile; 0090 temporal data; also see 0096, 0098); 
transforming, by the server, the locations of the at least one asset tag and the data regarding the at least one of the plurality of peripheral devices into a sequence of events of an asset associated with the at least one asset tag (0083-0090, 0100 over time generate a movement profile; client devices as peripheral devices see 0125 capable of sending and receiving messages, 0128 act as an end user computing node or data access device, 0160 employ temperature interface, accelerometer, 0166, 0168, Fig. 3; 0057-0059 items, tags and locations; 0073 item having a tag is determined to be located at a particular location; 0035 server; also see 0103, 0111); 
processing, by the server in real time, the sequence of events using a process and rules library, wherein the process and rules library includes rules regarding how different types of assets are expected to move through the industrial environment and to identify any trigger events in the sequence of events which indicate the asset is moving unexpectedly (0203-0205, Tables 1-3 and paragraph preceding Table 3 – “rules” applied to location and movement trigger events associated with items with tags are shown as well as corresponding actions…some of those events indicate asset is moving undesirably or unexpectedly and triggers the confidence score of the item to be adjusted by decreasing the score (an example of a corresponding action of generating metrics) (see Tables 1-3, 0204, paragraph before Table 3, 0279) and further triggers a fulfillment decision (0060, 0071, 0073, 0074) and associated notifications (such as assignments 0074, 0075, 0079) and in another case an event can triggers an alert (an example of a corresponding action of generating an alert) (Table 3 – item exits through exterior door); location/event information for item with tag triggers initiating a business process e.g., item in a location longer than a predetermined period of time results in a person being dispatched to retrieve the item and place it in another location (an example of a corresponding action of rerouting an asset) (see 0073, 0274); also see 0071, 0073, 0103); and 
initiating an action corresponding to any identified trigger event (0203-0205, Tables 1-3 and paragraph preceding Table 3 – “rules” applied to location and movement trigger events associated with items with tags are shown as well as corresponding actions…some of those events indicate asset is moving undesirably or unexpectedly and triggers the confidence score of the item to be adjusted by decreasing the score (an example of a corresponding action of generating metrics) (see Tables 1-3, 0204, paragraph before Table 3, 0279) and further triggers a fulfillment decision (0060, 0071, 0073, 0074) and associated notifications (such as assignments 0074, 0075, 0079) and in another case an event can triggers an alert (an example of a corresponding action of generating an alert) (Table 3 – item exits through exterior door); location/event information for item with tag triggers initiating a business process e.g., item in a location longer than a predetermined period of time results in a person being dispatched to retrieve the item and place it in another location (an example of a corresponding action of rerouting an asset) (see 0073, 0274); also see 0071, 0073, 0103).  
Field-Darragh may not explicitly describe with regards to its “rules” about tagged assets that there are expected parameters associated with the different types of assets at different locations and therefore an event when an expected parameter is out of range.  However, in analogous art of monitoring tagged asset movements using certain rules (Abstract), Jayaprakash explicitly teaches a system configured to receive and generate rules and parameters entered by an administrator via graphical user interface specifying rules and parameters about authorized tagged asset movement (0066-0068, Fig. 4).  For example, Jayaprakash teaches “a fuel quantity or a battery level may be monitored with a suitable detector or sensor and used to determine if a vehicle is approved for passing through a particular gate or door. As an additional example, a rule for a particular system can specify that a particular asset can be located in a certain zone at a particular time of day but not in that same zone at another time of day. A rule can also express limits as to the number of tags that can simultaneously occupy a zone or other region.” (0066).  Also, the Jayaprakash disclosure is applicable to other assets besides vehicles such as an article of clothing, a person, a physical object, a medical device, or some sort of high value object (0002, 0015).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a 
Field-Darragh in view of Jayaprakash fails to teach the newly amended feature of a real-time track and trace module configured to determine a deviation between a measured travel path for the at least one asset of the group of assets and a defined travel path for the at least one asset, the defined travel path corresponding to the user defined process and workflow plan.  Wirola teaches a system and method for collecting positioning reference data (Abstract).  Wirola further teaches use of the invention as part of an indoor map in which a defined travel path is planned and real time data that consists of deviations from the predefined route can be obtained from various sensors along the route (0071, 0069).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Field-Darragh’s in view of Jayaprakash disclosed rules and actions for tagged asset movement to further include a real-time track and trace of an assets path compared to a defined travel path as taught by Wirola because it provides useful information on deviations so that they can be quickly tracked and corrected.

Regarding claim 9, Field-Darragh in view of Jayaprakash and Wirola as shown above teaches the elements of claim 8 from which claim 9 depends. Field-Darragh discloses further comprising enabling a user to access the process and rules library using a process editor to review and edit a plurality of rules regarding how peripheral devices associated with different types of assets are expected to move through the industrial environment (0071, 0103, 0111, 0189, 0075 - queue is associated with implicitly or explicitly defined path or order to follow to pick items…therefore the queue is interpreted as an instruction or rule for moving through the area; 0194 – edit pick queues means edit the instruction or rule the picker with handheld device are expected to move through the space; 0174 – space can be a warehouse). 

Regarding claim 10, Field-Darragh in view of Jayaprakash and Wirola as shown above teaches the elements of claim 8 from which claim 10 depends. Field-Darragh discloses further comprising enabling a user to access the process and rules library to review and edit rules regarding trigger events, wherein each trigger event is associated with one or more peripheral devices or asset tags and identifies a corresponding action for when the trigger event occurs (0071, 0103, 0111, 0189, 0194; 0280 – construct rules to look at data collected in movement profile; Tables 1-3 “rules” applied to location and movement trigger events associated with items with tags are shown as well as corresponding actions; 0291 – can choose to implement a different rule for certain items). 

Regarding claim 11, Field-Darragh in view of Jayaprakash and Wirola as shown above teaches the elements of claim 10 from which claim 11 depends. Field-Darragh discloses wherein a trigger event comprises one of a temperature crossing a threshold, a temperature out of range, a weight crossing a threshold, a temperature duration, a light level, a motion, an orientation from a gyroscope, a pressure crossing a threshold, a sensed current from a current transmitter, a relay output from a contact sensor, an inventory level, an asset dwell time, an asset shock, or an asset moving in a way that is not allowed (0203-0205, Tables 1-3 and paragraph preceding Table 3 – “rules” applied to location and movement trigger events of items with tags…some of those events indicate asset is moving undesirably or unexpectedly and triggers the confidence score of the item to be adjusted by decreasing the score (an example of a corresponding action of generating metrics) (see Tables 1-3, 0204, paragraph before Table 3, 0279) and further triggers a fulfillment decision (0060, 0071, 0073, 0074) and associated notifications (such as assignments 0074, 0075, 0079) and in another case triggers an alert (an example of a corresponding action of generating an alert) (Table 3 – item exits through exterior door); location/event information for item with tag triggers initiating a business process e.g., item in a location longer than a predetermined period of time results in a person being dispatched to retrieve the item and place it in another location (an example of a corresponding action of rerouting an asset) (see 0274); also see 0182, 0201). 

Regarding claim 12, Field-Darragh in view of Jayaprakash and Wirola as shown above teaches the elements of claim 10 from which claim 12 depends. Field-Darragh (0203-0205, Tables 1-3 and paragraph preceding Table 3 – “rules” applied to location and movement trigger events of items with tags…some of those events indicate asset is moving undesirably or unexpectedly and triggers the confidence score of the item to be adjusted by decreasing the score (an example of a corresponding action of generating metrics) (see Tables 1-3, 0204, paragraph before Table 3, 0279) and further triggers a fulfillment decision (0060, 0071, 0073, 0074) and associated notifications (such as assignments 0074, 0075, 0079) and in another case triggers an alert (an example of a corresponding action of generating an alert) (Table 3 – item exits through exterior door); location/event information for item with tag triggers initiating a business process e.g., item in a location longer than a predetermined period of time results in a person being dispatched to retrieve the item and place it in another location (an example of a corresponding action of rerouting an asset) (see 0274); also see 0182, 0201). 

Regarding claim 13, Field-Darragh in view of Jayaprakash and Wirola as shown above teaches the elements of claim 8 from which claim 13 depends. Field-Darragh discloses further comprising determining a location of the at least one of the plurality of peripheral devices (0057-0059, 0166, 0168). 

Regarding claims 14-15, Field-Darragh in view of Jayaprakash and Wirola teaches the system of claim 1 but fails to teach that the process flow and rule library includes a directed graph having nodes corresponding to logical locations and an arc disposed between two or more nodes.  Wirola teaches graphing an indoor layout with various data points and sensors (nodes) and well as an arc (trajectory representation) disposed between nodes (0157, 0160, 0165, Fig. 7).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Field-Darragh’s in view of Jayaprakash disclosed rules and actions for tagged asset movement to further include a directed graph having nodes with logical locations and an arc disposed between two nodes as taught by Wirola because it provides useful information on deviations so that they can be quickly tracked and corrected or adjusted based on the current location.

Regarding claim 16, Field-Darragh in view of Jayaprakash in further view of Wirola teaches the system of claim 15.  In addition, Wirola teaches tracking position information based on a timer and when time has elapsed (0047, 0136).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a 

Regarding claim 17, Field-Darragh in view of Jayaprakash in further view of Wirola teaches the system of claim 1, wherein Field-Darragh teaches that the defined travel path forms part of a manufacturing process flow (0067, 0074).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
O’Hagan US 2015/0355311 A1 (0191 – expected locations, expected distance range between tags).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALISSA D KARMIS/Examiner, Art Unit 3683 

/ROBERT D RINES/Primary Examiner, Art Unit 3683